Citation Nr: 0917356	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service 
connection for the cause of the Veteran's death.

2.	Entitlement to accrued 
benefits.

3.	Entitlement to nonservice-
connected death pension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.        He died in July 2006. The appellant is 
his surviving spouse.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits sought on appeal. 


FINDINGS OF FACT

1.	The Veteran died in July 2006. 

2.	According to the certificate of death, the immediate 
cause of death was renal failure. The underlying cause of 
death was acute pancreatitis. Diabetes mellitus was listed as 
a significant condition contributing to death but not 
resulting in the underlying cause.

3.	A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.

4.	At the time of the Veteran's death, he was not entitled 
to monetary benefits on the basis of any existing ratings or 
decisions. There was a claim pending on appeal for service 
connection for skin cancer. However, based on the evidence of 
record, the preponderance of the medical evidence is against 
finding that skin cancer had a causal relationship to an 
incident of the Veteran's service.

5.	The appellant's annual countable income is in excess of 
the applicable limitation for an individual with no 
dependents in order to establish entitlement to nonservice-
connected death pension.


CONCLUSIONS OF LAW

1.	The criteria to establish service connection for the 
cause of the Veteran's death are not met. 38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2008).

2.	The criteria for entitlement to accrued benefits are not 
met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000 (2008).

3.	The criteria for basic eligibility for nonservice-
connected death pension benefits are not met. 38 U.S.C.A. §§ 
101, 1521 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1, 3.3, 
3.12a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claims on appeal through VCAA correspondence 
dated from January 2007 and January 2008 which notified her 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The June 2007 Statement of the Case 
(SOC) explained the general criteria pertaining to 
establishing entitlement to the benefits sought, and provided 
citation to the corresponding law and regulations. The VCAA 
notice further indicated the joint obligation between VA and 
the appellant to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability). 
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. In this instance, the Veteran did not 
have any service-connected disabilities during his lifetime. 
The January 2008 VCAA notice letter furthermore acknowledged 
this fact, indicated what evidence was necessary to 
substantiate the claim, and explained to the appellant that 
the RO would adjudicate her DIC claim without regard to any 
prior negative disposition of issues during the Veteran's 
lifetime. Hence, the notice provided comports with the 
holding in Hupp.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The initial VCAA notice provided to the 
appellant met the above standard given that it preceded 
issuance of the February 2007 rating decision on appeal. 
While the January 2008 supplemental notice letter did not 
meet this standard, the appellant's attorney responded that 
same month that the appellant had no further evidence to 
provide, and requested that VA issue a decision in the case. 
There is no potential prejudicial impact from any timing in 
notice error, based on the clear acknowledgment that the 
appellant had no additional supporting evidence or 
information. See Medrano v. Nicholson, 21 Vet. App. 165, 172-
73 (2007). The appellant has therefore had the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the appellant. As the disposition of several of the 
claims on appeal are determined by resort to review of the 
evidence of record when they were initially filed, 
particularly for accrued benefits purposes, there is no 
further specific development warranted.         In support of 
her claims, the appellant herself has provided extensive 
copies of hospitalization records pertaining to the Veteran's 
diagnosis and treatment, a copy of the Veteran's death 
certificate dated in July 2006, and several personal 
statements, including a February 2007 statement outlining her 
current income and expenses relevant to her nonservice-
connected death pension claim. The appellant has not 
requested the opportunity for a hearing in this case. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R. § 3.312(c). 

The Board's review of the record does not disclose that the 
illnesses immediately associated with the cause of the 
Veteran's death had an origin in service, or that the factors 
which caused or contributed to his death are otherwise 
related to service. Hence, this claim on appeal is being 
denied.

The Veteran's death certificate indicates that he died on 
July [redacted], 2006. The immediate cause of death was listed as 
renal failure. Acute pancreatitis was considered the 
underlying cause of death. Diabetes mellitus was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.
 
During the Veteran's lifetime, a December 1999 RO rating 
decision denied a claim for service connection for skin 
cancer due to exposure to DDT at Camp Lejeune, North Carolina 
in 1953. The Veteran appealed to the Board. 

In its January 2004 decision, the Board also denied 
entitlement to service connection for skin cancer. Following 
that decision the Veteran appealed to the Court, which by a 
March 2006 memorandum decision remanded the case as there was 
additional medical evidence not yet obtained. In August 2006, 
the Board in turn remanded the case to the RO (via the 
Appeals Management Center (AMC)) to acquire these records. 
The Veteran died during the pendency of this claim, and thus 
it is no longer before the Board on appeal. See Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).              However, as 
occurred in this case, the Veteran's surviving spouse had the 
capacity to bring an accrued benefits claim. 

Service treatment records are generally absent mention of 
diagnosis, symptoms or complaints in connection with any of 
the medical disorders noted on the certificate of death. An 
October 1953 examination for purposes of separation indicated 
the presence of dermatitis with bacterial infection on the 
thighs in the groin area, and otherwise that the Veteran was 
found physically qualified for release to inactive duty. 

Treatment records from Dr. P.C., a private dermatologist, 
from February 1964 to November 1998 pertain to the ongoing 
diagnosis, excision and removal of dermatological lesions 
including basal and squamous cell carcinomas, and actinic 
keratosis.

A September 1987 report from the Spartansburg Regional 
Medical Center indicates on orthopedic evaluation there were 
minimal degenerative changes of the lumbar spine, with 
generally no other joint problems, or significant 
neurological findings.

An April 1991 VA examination determined that the Veteran was 
in need of aid and attendance from a home medical provider 
due to the diagnosis of generalized osteoarthritis, 
polyarthritis, hearing difficulties, diabetes mellitus type 
II, chronic obstructive pulmonary disease, hypertensive 
cardiovascular disease with arteriosclerotic heart disease, 
and multiple skin cancers. 



A March 1991 private hospitalization report indicates the 
Veteran had complaints of chest and epigastric pain over the 
preceding five weeks, and was admitted to the cardiology 
unit. The diagnosis was of a subendocardial myocardial 
infarction, and arteriosclerotic heart disease.

Records from Dr. K.T., private physician, dated from January 
1992 to January 1997, indicate evaluation and treatment in 
January 1992 for degenerative arthritis of the joints, as 
well as palindromic rheumatioid arthritis. The Veteran 
continued to undergo follow-up treatment for palindromic 
rheumatism. As of June 1994 he began undergoing treatment for 
hypertension and benign prostatic hypertrophy.     In January 
1997 he developed and was successfully treated for a 
secondary bacterial atypical pneumonia. A July 1997 report 
provides reference to continuing evaluation for carotid 
artery disease. 

Records from Dr. K.D., dated from January 1998 to March 2000, 
are for treatment for several dermatological manifestations, 
including actinic keratoses over a wide range of areas. 

In his September 2000 correspondence, Dr. J.B. stated that 
the Veteran during his service in the Marine Corps both at 
Parris Island and Camp Lejeune had heavy exposure of his skin 
to the pesticide DDT. The physician indicated it was well 
known that high exposure to excessive oregano chlorines could 
cause abnormalities of the skin and nervous system. According 
to the physician, it was conceivable that the Veteran's large 
excess of skin cancers was caused by DDT exposure. There was 
some supporting epidemiologic data, although it was not 
possible to state with absolute accuracy that there was an 
association.

In another letter dated that month, Dr. K.D. noted the 
Veteran's long history of extensive actinic damage and 
numerous skin cancers. While the Veteran stated he had been 
exposed to DDT in the past, the physician was not aware of a 
special causal relationship between this exposure and skin 
cancer. Rather, it was observed that most skin cancers were 
the result of extensive amounts of time spent in the sun and 
that this was a common occurrence in military personnel.

An inpatient report from Spartanburg Hospital dated January 
2002 refers to dermatological surgery for excision of 
squamous cell carcinoma of the right forehead, basal cell 
carcinoma of the left lower eyelid, and dysplastic lesion of 
the right midface.

The report of a November 2002 VA dermatological examination 
while primarily for evaluation of various forms of cancerous 
and benign skin lesions, also indicated the presence of a 
diagnosis of diabetes mellitus, which according to that 
physician had been made over the previous two weeks. The 
examiner stated the opinion that since DDT had no significant 
residual effect in causing squamous cell and basal cell 
carcinoma of the skin, and by the Veteran's report he was not 
exposed to sunlight in service, the diagnosed skin cancers 
were not related to his service.

Records from the Veteran's final hospitalization indicate 
that he was admitted in July 2006 with a history of acute 
pancreatitis. He had developed progressive fluid overload and 
congestive heart failure with bilateral pleural effusions. 
Following a time period of a week the assessment was 
pancreatitis, with multiorgan system failure. The records 
indicate that the pancreatitis was acute in onset, and there 
was strong clinical evidence that the Veteran had passed a 
gallstone. The treating physician indicated that diabetes was 
a minimal problem, although there was ongoing monitoring of 
blood sugar levels. Diabetes mellitus had been fairly well 
controlled in the past with diet modification. 

The Veteran was then scheduled for transfer to another 
facility. The discharge diagnosis was of pancreatitis, exact 
etiology unclear although the physician suspected a stone; 
respiratory failure; diabetes; hypotension secondary to 
pancreatitis; anemia; candidal pulmonary infection; acute 
renal failure secondary to the pancreatitis; hypernatremia; 
hyperchloremia; hypoalbuminemia; and abnormal clotting 
secondary to the pancreatitis. After the transfer to another 
facility the Veteran passed away. The final diagnosis was 
severe pancreatitis with multisystem organ failure; 
respiratory failure; acute renal failure; hypernatremia; 
coronary artery disease; and diabetes mellitus.

The medical evidence has been reviewed as to whether there is 
the likelihood of an etiological connection between the cause 
of the Veteran's death, and an incident of his service, and 
the preponderance of the evidence weighs against finding such 
a causal relationship. There are no claimed disabilities for 
which service connection was awarded during the Veteran's 
lifetime. A Board decision of January 2004 previously denied 
entitlement to service connection for skin cancer, claimed as 
due to exposure to DDT. As indicated, following a March 2006 
remand by the Court, the Board requested further development 
consisting of obtaining post-service treatment records from a 
military hospital and a private physician. This development 
was not completed prior to the date on which the Veteran 
passed away. The potential significance of a skin cancer 
disorder as part of the medical history, including if this 
had any objective relationship to service, still warrants 
direct consideration in this case. 

The issue of whether the diagnosed conditions and other 
findings associated with the Veteran's July 2006 
hospitalization demonstrate an etiological relationship to 
service does not provide further basis to support the claim. 
There is no record of complaints or findings during service 
that indicates a previous onset of the principle cause of 
death as listed on the death certificate of renal failure, or 
the underlying cause of acute pancreatitis. The medical 
history of record since service does not provide reference to 
either of these disorders, up until the point of the 
Veteran's final hospitalization in 2006. The extent of an 
intervening time period between service and the date of an 
initial diagnosis is a recognized relevant factor in 
attempting to ascertain whether a claimed post-service 
disorder is attributable to service. See 38 C.F.R. § 
3.303(b); Clyburn v. West, 12 Vet. App. 296, 302 (1999) 
(holding that medical evidence is generally required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated, if the 
condition is not one where a layperson's observations would 
be competent). See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). There is further evidence that these identified 
disorders had a likely etiology other than in service. A 
treating physician in July 2006 observed that pancreatitis 
was acute in onset, and probably was due to the Veteran 
having passed a gallstone. The hospitalization records 
further reflect that the acute renal failure was deemed 
secondary to the pancreatitis. As a result, both the 
Veteran's renal failure and pancreatitis appear to have had 
an origin contemporaneous with or relatively in proximity to 
the time period of his final hospitalization.

The applicable law and regulations provide that a 
contributory cause of death must also be evaluated pertaining 
to a claim for service connection for cause of death.     38 
C.F.R. § 3.312(c).  The report of an April 1991 VA 
examination for purposes of aid and attendance status offers 
the initial finding of record that the Veteran had diabetes 
mellitus type II. This diagnosis indicates diabetes mellitus 
was a somewhat longstanding disorder, however, it is dated 
subsequent to separation from service by more than 25 years.  
In evaluating the role of diabetes mellitus in the Veteran's 
overall condition during the July 2006 hospitalization, the 
treating physician described this disorder as a minimal 
contributing factor to the Veteran's state of health. He 
observed that diabetes mellitus had been fairly well 
controlled through diet modification. There is no other 
indication or suggestion from the medical evidence that 
diabetes mellitus had any role in the events that led to the 
cause of the Veteran's death. As a result, the record does 
not establish that diabetes mellitus contributed 
substantially or materially to the Veteran's death as to 
constitute a contributory cause of death. 

The Board has next considered whether there are further 
medical manifestations with an origin during the Veteran's 
service, which had any role in the cause of his death. The 
Veteran's claim for service connection for skin cancer as 
indicated was denied in January 2004, and following a Court 
remand, further development to obtain additional medical 
records was not completed prior to when he passed away in 
2006. The existing evidence of record has been reviewed 
pertaining to this claim. While a more detailed analysis is 
provided in connection with the accrued benefits claim below, 
it warrants mention that the most definitive opinion is from 
the November 2002 VA examiner who ruled out such a causal 
association, and following review of the Veteran's claims 
file. The preponderance of the medical opinion evidence would 
appear to weigh against service connection for skin cancer. 
See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). Provided 
skin cancer were found to have been incurred in service, 
however, there is no further medical evidence that this 
disorder was a factor in the cause of the Veteran's death. 
Apart from skin cancer, there is no other disability with a 
reasonable likelihood of having been incurred or aggravated 
in service, to warrant additional review in resolving the 
matter of cause of death. 

Based upon the above, a causal connection between the cause 
of the Veteran's death and service is not demonstrated. The 
Board has also taken into consideration the appellant's own 
assertions in support of this claim; however, as a layperson 
without the requisite background and training her statement 
on medical causation cannot be dispositive and requires 
consistent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for the cause of the Veteran's death. 
The preponderance of the evidence is unfavorable on this 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



Accrued Benefits

The appellant has filed a general claim for entitlement to 
accrued benefits. As the only claim for service connection 
filed during the Veteran's lifetime was pertaining to skin 
cancer due to alleged exposure to DDT, the Board will 
consider if accrued benefits are warranted with reference to 
that claimed disorder. Since the record as of the date of the 
Veteran's death does not establish service connection for 
skin cancer, the claim for accrued benefits is being denied.

The applicable law provides that, upon the death of an 
individual receiving benefit payments, certain persons shall 
be paid periodic monetary benefits to which that individual 
was entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not more than two-
years prior to the last date of entitlement. See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a). 
 
An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that 
a claimant may recover the full amount due prior to the date 
of the veteran's death. This amendment applies only to deaths 
occurring on or after the date of enactment, which was 
December 16, 2003. See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). 
Since in this case the veteran died following the date of 
enactment, the revised provision is applicable.

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death. There is an exception for outstanding 
service medical records or VA records, as they are considered 
to be in the constructive possession of VA at the time of 
death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." 136 F.3d 1296, 1299 (Fed. Cir. 
1998). The Federal Circuit further held that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application." Id. at 1300. See also, Zevalkink v. 
Brown, 102 F.3d 1242 (Fed. Cir. 1996) (indicating that an 
accrued benefits claim is derivative of the veteran's claim). 
 
An application for accrued benefits must be filed within one-
year after the date of the veteran's death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c). See also Smith v. Brown, 10 
Vet. App. 330, 333 (1997). The appellant filed her claim for 
accrued benefits in January 2007, within the requisite 
timeframe. The Board will therefore proceed to the merits of 
her claim. 

As a general matter, service connection may be granted for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The one pending matter of record at the time of the Veteran's 
death in July 2006, and relevant for accrued benefits 
purposes, is a claim for service connection for skin cancer, 
due to alleged excessive sun exposure and exposure to 
chlorophenothane (DDT) during service. The Board in a January 
2004 decision previously denied this claim based on the 
finding that the Veteran's extensive history of skin cancer 
post-service did not have a causal nexus to his service. In 
reaching this decision, the Board noted that the initial 
evidence of any type of skin cancer was in a February 1964 
treatment record, more than a decade after service. Also 
concluded was that the weight of the relevant medical opinion 
evidence on the etiology of skin cancer was against a medical 
nexus. Following the Veteran's appeal of that decision, a 
March 2006 Court memorandum decision held that further 
assistance was due to the Veteran to acquire relevant post-
service treatment records from the Moncrief Army Community 
Hospital at Fort Jackson, South Carolina during the 1980s.

An August 2006 Board remand requested that the RO obtain 
these records.            On remand in September 2006, the RO 
sent a copy of VA Form 21-4142, Authorization and Consent to 
Release Information to the Veteran requesting that he provide 
dates of treatment and treating physicians for the records 
from Fort Jackson, as well as treatment by a Dr. Fielder 
during the 1960s.  The Board issued its remand prior to 
receipt of notification of the Veteran's death. Since then 
there has not been any additional evidence or response 
received in connection with this previous claim. 

The relevant medical evidence to a significant extent has 
already been set out in addressing the claim for service 
connection for cause of death. As indicated, service 
treatment records do not show any instances of skin cancer, 
and the only dermatological finding is the October 1953 
separation examination's notation of dermatitis with 
bacterial infection on the thighs in the groin area. The 
contents of September 2000 private physicians' opinions and 
November 2002 VA medical opinion, and of intervening private 
medical treatment since service, are also set forth above. 
The Board's January 2004 decision weighed these competing 
medical opinions, and found most probative the November 2002 
VA examiner's statement that the diagnosed skin cancers were 
not due to the Veteran's service.

In addition to the previously mentioned evidence, the 
transcript of a June 2003 hearing before a Veterans Law Judge 
of the Board indicates that the Veteran testified he was 
exposed to DDT during his basic training, and again in the 
capacity of guard duty while at Camp Lejeune when it was 
sprayed directly on or near individuals as an insect 
repellant. The Veteran further stated that he did not have 
sunburns or significant sun exposure during his service.  

In view of the fact that the evidence of record is virtually 
identical to that before the Board when first adjudicating 
this claim in January 2004, there is no substantive basis 
upon which to arrive at another result. The competent 
evidence continues to establish that the Veteran's treatment 
for skin cancer was unrelated to any sun exposure or sunburn 
injury during service, nor was it likely attributable to 
exposure to DDT in service. While the purpose of the Board's 
August 2006 remand was to acquire medical records that 
ostensibly would show pertinent treatment by a private 
physician, and at a military hospital throughout the 1980s, 
this has not been accomplished because of the Veteran's death 
during the pendency of the appeal.   As a matter of law, 
appellants' claims do not survive their deaths. See Zevalkink 
v. Brown, 102 F.3d at 1243-44; Swanson v. West, 13 Vet. App. 
197 (1999); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). The 
August 2006 remand thus does not provide a basis to attempt 
to obtain the post-service treatment records from             
Fort Jackson, or the identified private physician.

In deciding the appellant's claim for accrued benefits, the 
inquiry is limited to evidence of record at the time of the 
veteran's death. Generally in adjudicating an accrued 
benefits claim, VA may undertake action to acquire evidence 
deemed to be in its constructive possession at the time of 
death, consisting of service treatment records and VA medical 
records. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a),(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993). Here, however, the additional evidence in question 
would not fall into the category of records for which VA is 
deemed to have constructive possession, regardless of whether 
actually on file. The records from the military hospital at 
Fort Jackson in particular are clearly of post-service 
treatment, and do not constitute service treatment records.  
As a result, the evidence before the Board in adjudicating an 
accrued benefits claim should consist entirely of that which 
is set forth in the claims file. It warrants mention that 
there also is no readily apparent indication that the records 
sought from Fort Jackson pursuant to the prior remand would 
have directly changed the outcome of the Board's January 2004 
original denial of service connection for skin cancer, since 
this treatment in question occurred during the early 1980s, 
nearly three decades after the Veteran's separation from 
service. 

Accordingly, there is no basis for entitlement to accrued 
benefits on the grounds of any existing ratings or decisions 
at the time of the Veteran's death, or otherwise warranted 
following review of the evidence in the file at the time of 
his death. Hence, the Board is denying the appellant's claim 
for accrued benefits. Since the preponderance of the evidence 
is unfavorable to this claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

Nonservice-connected Death Pension

Pension is a benefit payable by VA to veterans of a period of 
war who meets the service requirements prescribed in section 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.3(b)(4) (2008). Basic entitlement exists if (i) 
the veteran served in the active military, naval or air 
service for 90 days or more during a period of war; (ii) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(iii) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of the 
Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. §§ 
3.23. See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.3(a) (2008). The provisions of 38 
U.S.C.A. § 1502 were amended, effective in September 2001, to 
provide that VA will consider a veteran to be permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes. See 
Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 
2001); 38 C.F.R. § 3.114 (2004). In addition, a disability 
pension is payable to each veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war and who is 65 years of age or older. See 38 
U.S.C.A. § 1513.

Through her February 2007 correspondence the appellant 
outlined the extent of her income and various living 
expenses. The appellant received disability benefits from the 
Social Security Administration (SSA) in the net amount of 
$1,106 monthly.   She indicated payment of $40 for drug 
insurance and $150.25 for supplemental health insurance 
monthly that was deducted from her SSA benefits. This would 
amount to a yearly total for SSA benefits of $10,989. She 
expected to receive $2,091 from an annuity that year. The 
expenses listed were home insurance, home utilities, taxes, 
auto insurance, periodic trips necessary for medical care, 
and medical care expenses. The appellant's January 2007 
formal application for death benefits, VA Form 21-534 did not 
list any information pertaining to income or expenses. 

Under the applicable guidelines, the MAPR for an individual 
with no dependents at the time the appellant initially filed 
her claim in April 2007 for nonservice-connected death 
pension was in the amount of $7,329. In order to be deducted, 
medical expenses had to exceed $366. M21-1, Part I, Appendix 
B.  

Effective December 1, 2007, the MAPR was increased to $ 
7,498. To be deducted, medical expenses had to exceed $375. 
Id.

Effective December 1, 2008, the MAPR was increased to $ 
7,933. To be deducted, medical expenses had to exceed $397. 
Id.
Based on the information the appellant has provided, her 
total income is in the amount of $13,080, which clearly 
exceeds the applicable MAPR. The appellant has further 
indicated having paid approximately $200 in medical insurance 
expenses monthly, and since the above amount is directly 
subtracted from her SSA disability benefits, there is no need 
for any additional deduction from her overall income as a 
qualifying medical expense.

Since in view of the financial information of record the 
appellant does not meet the criterion for receipt of 
nonservice-connected death pension of having had an annual 
income of less that the applicable MAPR, the comprehensive 
requirements for entitlement to the benefit sought have not 
been met. The claim for entitlement to nonservice-connected 
death pension is therefore denied. See Sabonis v. Brown,         
6 Vet. App. 426, 430 (1994) (where the disposition of a claim 
is based on the applicable law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim for entitlement to accrued benefits is denied.

The claim for entitlement to nonservice-connected death 
pension is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


